In an action, inter alia, for a judgment declaring a notice of mechanic’s lien void pursuant to Lien Law § 39, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Oliver, J.), entered November 14, 2002, which granted the motion of the defendant Warren Glazer for summary judgment dismissing the sixth cause of action in the amended complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the sixth cause of action in the amended complaint is reinstated.
The Supreme Court erred in granting the motion of the defendant Warren Glazer for summary judgment dismissing the sixth cause of action in the amended complaint (see Greenway Plaza Off. Park-1 v Metro Constr. Servs., 4 AD3d 328 [2004] [decided herewith]). Altman, J.E, Cozier, Mastro and Rivera, JJ., concur.